Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 9/8/22 has been entered.  Claims 1-2, 4-8, 10-14 and 21-27 are currently pending examination, claim 15 is withdrawn, and claims 3, 9, and 16-20 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a median particle size less than 100 nanoparticles” appears errant as and renders the claim indefinite.  Median particle size is conventionally defined by standard dimensions of length such as nm, microns, mm, mils, etc, not “nanoparticles”.  The examiner notes that Applicant’s original disclosure at [0079] explicitly recites “Silicon powders having a median particle size of les than 100 nanometers…”; and additionally in Applicant’s remarks of 9/8/22 it states: “New claim 26 is added…having a particle size that is less than 100 nanometers”.  For purposes of examination, “100 nanoparticles” will be interpreted as at least inclusive of “100 nanometers”.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as obvious over Lee et al (US 20100255260; hereafter Lee) in view of Kirby et al (US 2011/0027559: hereafter Kirby).
Claim 1: Lee teaches a method comprising: applying a bond coat slurry (first coating layer 92 slurry) on a silicon-based substrate (96), wherein the bond coat slurry comprises a bond coat patching material in a bond coat fluid carrier (solvent), wherein the bond coat patching material comprises a silicon-based powder (mullite, silicate, silicon, bsas), a bond coat binder (binder), and additional oxides / silicates (see, for example, abstract, Fig 7-8, [0025], [0076], [0081-0083]);
 and wherein the silicon-based powder possess an average particle size of 0.1 to 10 micron, further 0.6 to 1.5 micron, and further wherein the can possess narrowly distributed range of diameters (see, for example, [0084]; with respect to the limitation of “the silicon based  powder comprises a plurality of small particles with a median particle size less than 1 micron, the examiner has interpreted a portion / subset of all of the silicon based powder which possess a median particle size of less than 1 micron as the claimed “a plurality of small particles”).  Alternatively; Lee further teaches wherein the median of particles is tailorable and further wherein the particle size of the powders are result effective, such as influencing the viscosity and flowability (See, for example, [0045], [0083-0084]).  Although Lee has not taught wherein the entirety of small silicon-based powder possesses a median particle size less than 1 micron, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a median size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
drying the bond coat slurry on the silicon-based substrate to form a dried bond coat (see, for example, 0090]);
and sintering the dried bond coat  in an oxidizing atmosphere (air) to form a sintered bond coat on the silicon-based substrate (See, for example, [0090]).  
Lee does not explicitly teach adding boron as the coating sintering aid.  Kirby similarly teaches a method of preparing slurry derived silicon based protective and repairing compositions for high temperature turbine applications on silicon-based substrates (see, for example, abstract, [0004], [0007], [0076-0079]).  Kirby further teaches wherein such slurry compositions can preferably further comprises a sintering aid, further specifically boron, as it acts to lower the densifying / sintering temperature thereby promoting the formation of dense layers that can aid sealing and protect underlying components from corrosion from the gases generated during high temperature combustion without damaging the component through exposure to high sintering temperatures (See, for example, [0016], [0040], [0045]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated boron as a sintering aid into the slurry as it would predictably act to lower the densifying / sintering temperature thereby promoting the formation of dense layers that can aid sealing and protect underlying components from corrosion from the gases generated during high temperature combustion without damaging the component through exposure to high sintering temperatures. 
Claim 2: Lee further teaches wherein the silicon-based powder comprises silicon (See, for example, [0076], [0082]).
Claim 4: Lee further teaches wherein the bond coat slurry comprises the bond coat patching material in an amount from about 10g solids: 1 g solvent  to 0.1 g solids : 1 g solvent of the bond coat slurry and wherein the relative amount of solvent is result effective, influencing the slurry flow and duration of drying (See, for example, [0074], [0085]).  Although such a range is not explicitly an amount of from about 25 vol% to about 70 vol %  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 5: Lee further teaches wherein the bond coat patching material comprises the bond coat binder which influences the viscosity of the composition as well as preventing cracking  (see, for example, [0083], [0088]).  It is silent as to a particular amount, so although it does not explicitly teach 2.5 weight % to about 8 weight % of the bond coat patching material, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount of binder within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  Additionally / alternatively Kirby further teaches wherein additives such as sintering aids, and binders are common slurry components and further wherein such components are predictably provided in amounts of 0 to about 25 wt% and 0 to 20 wt% respectively to achieve their intended functions (see, for example, [0041], [0045-0047]). 
Claim 6: Lee further teaches wherein the bond coat patching material comprises the bond coat sintering aid (Such as boron oxide) in an amount from about 1 wt% to 99wt % with mullite (see, for example, [0044] ), but does not explicitly teach it as from  0.5 weight % to about 4.5 weight % of the bond coat patching material. Although it does not teach the concentration of the sintering aid within the claimed range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  Additionally / alternatively Kirby further teaches wherein additives such as sintering aids, and binders are common slurry components and further wherein such components are predictably provided in amounts of 0 to about 25 wt% and 0 to 20 wt% respectively to achieve their intended functions (see, for example, [0041], [0045-0047]). 
Claim 8: Lee further teaches wherein the silicon-based substrate (14) comprises a silicon carbide-based ceramic matrix composite (see, for example, [0027]). 
Claim 10: Lee further teaches wherein the sintering of the dried boat coat (44) comprises heat-treating the dried bond coat a temperatures of up to 1500oC (See, for example, [0089]; wherein in order to reach 1500oC the sample would experience some finite heat treatment at 1000-1400oC).  Alternatively, although the entire heat treatment is not explicitly conducted at between about 1000.degree. C. and about 1400.degree. C, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 11: Lee further teaches wherein the oxidizing atmosphere comprises air (see, for example, [0090]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby as applied to claim 1 above, and further in view of Kittleson et al (US2015/0174838; provided in 9/23/21 IDS, hereafter Kittleson).
Claim 7: Lee in view of Kirby teaches the method of claim 1, and further teaches wherein the particles can range from tenths of a micron to tens of microns and wherein sizing of the silicon-based powder is further taught to tailorable to alter the viscosity and properties (See, for example, [0083-0084]).  But it does not explicitly teach the sizing as claimed.  Kittleson teaches a method of applying coating compositions comprising solid particles, solvents, and binders to high temperature SIC CMC components such as gas turbine engines (See, for example, abstract, [0003], [00345], [0039]).  Kittleson further teaches wherein coating particles size distribution can be multi-modal possessing coarse (~10-100 micron in size), medium (~1-10 micron in size) and fine (about 10 nm-1micron in size); and wherein manipulation of relative amounts of each particle size type can aid in optimizing various properties, such as adhesion, CTE, curing / sintering shrinkage (See, for example, [0033]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a plurality of medium particles and  a plurality of large particles wherein the plurality of small particles is present in an amount in a range from about 40 volume % to about 90 volume %, the plurality of medium particles is present in an amount in a range from about 5 volume % to about 50 volume %, and the plurality of large particles is present in an amount in a range from about 5 volume % to about 50 volume % of the volume of the silicon-based powder as the art has demonstrated that altering the distribution of particle size to include various amounts of small, medium and large particles sizes would predictably allow for optimization of various slurry and coating properties and since [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Although the ranges of particle size are not explicitly medium particles with median particle size in a range from 1 micron to 6 microns and a plurality of large particles with median particle size greater than 6 microns, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated such sizing since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby as applied to claim 1 above, and further in view of Skoog et al (US 2011/0059321; hereafter Skoog)
Claim 12: Lee teaches the method of claim 1 and further teaches sintering of the dried bond coating on the silicon based substrate component is designed for use in barrier coating applications for high temperature mechanical systems such as gas turbine engines (see, for example, [0002-0003], [0090]), but it does not explicitly teach wherein the sintering is carried out during operation of a component comprising the silicon-based substrate.  Skoog teaches a method of applying coating compositions comprising solid particles, solvents, and binders to high temperature components such as gas turbine engines (see, for example, abstract, [0001-0002], [0020-0023]).  Skoog teaches following application of the coating composition, sintering can be achieved either in service by operating the engine or ex situ via thermal treatment.  As both Lee and Skoog are directed to application and sintering of compositions in high temperature barrier coating systems, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sintering of the coating by operating the engine as such a thermal treatment is known in the art to predictably sinter the dried composition.  Additionally / alternatively, where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby as applied to claim 1 above, and further in view of Lewinsohn (US 2010/0255289; hereafter Lewinsohn).  
Claim 13: Lee teaches the method of claim 1 above; wherein Lee teaches the binders as common slurry additives to enhance viscosity control of the composition as well as preventing cracking  (see, for example, [0083], [0088]).  Lee teaches wherein sintering is performed in air (See, for example, [0090]) and wherein the protective coating system can involve a plurality of coatings and further wherein EBC layers can be applied over the bond layer (See, for example, Fig 7-8, [0078-0079]).  But it does not explicitly teach applying the environmental barrier coating (EBC) via a slurry on the dried bond coat, wherein the EBC slurry comprises an EBC patching material in an EBC fluid carrier, wherein the EBC patching material comprises an EBC powder and an EBC binder; drying the EBC slurry on the dried bond coat to form a dried EBC; and sintering the dried bond coat and the dried EBC in the oxidizing atmosphere to form the sintered bond coat (64) on the silicon-based substrate (14) and a sintered EBC (66) on the sintered bond coat (64). Lewinsohn teaches a method of slurry applying bond coatings and EBC to protect silicon-based composite substrates (See, for example, abstract [0035], Fig 3).  Lewinsohn further teaches wherein due to the liquid nature of slurry based application of EBC layers non-line of sight application is enabled to allow application to complex shaped articles (see, for example, [0053]).  Lewinsohn further teaches in addition to the base powder, the slurries possess solvents and various additives to aid in rheology, promote strength, promote interlayer adherence and and reduce cracking (See, for example, [0017], [0050-51]).  Lewinsohn further teaches wherein the ebc slurry coating can be applied onto a dried slurry applied bond coat layer, dried, and jointly sintered, in air (See, for example, [0054-58]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have applied the desired EBC of Lee via a slurry on the dried bond coat, wherein the EBC slurry comprises an EBC patching material in an EBC fluid carrier (solvent), wherein the EBC patching material comprises an EBC powder (various silicates / solid precursors thereof) and an EBC binder (binder); drying the EBC slurry on the dried bond coat to form a dried EBC; and sintering the dried bond coat and the dried EBC in air to form the sintered bond coat on the silicon-based substrate and a sintered EBC on the sintered bond coat as such a slurry applied EBC would predictably provide for the formation of an overlying desired EBC, and as it allows for a non-line of sight method which expands application into the realm of complex shaped articles.
Claim 14: Lee further teaches wherein  the EBC powder comprises rate earth silicate (See, for example, [0036]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby as applied to claim 1 above, and further in view of Skoog et al (US 2007/0134408 hereafter Skoog408)
Claim 21: Lee in view of Kirby teaches the method of claim 1 wherein Lee further teaches the binder is incorporated to provide strength and prevention of cracks in the drying coating (see, for example, [0050]), but does not explicitly teach the binder comprises a silicon based resin.  Skoog teaches a method of applying coating compositions comprising solid particles, solvents, and binders to high temperature components such as gas turbine engines (see, for example, abstract, [0001-0002], [0020-0023]).  Skoog408 further teaches wherein the binder can preferably be a ceramic precursor such as a silicone resin, as it cures by polymizeration providing enough residual strength on its own to allow the composition to remain firmly adhered to the surface within the damaged region until it is fired during engine operation to form a ceramic, and wherein its conversion to ceramic improves strength and other mechanical properties of the coating (See, for example, [0032], [0043], [0046-0048]).   As both Lee and Skoog are directed to application and sintering of compositions in high temperature barrier coating systems, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a silicon resin binder since it would predictably provide enough residual strength on its own to allow the composition to remain firmly adhered to the surface within the damaged region until it is fired during engine operation to form a ceramic, and wherein its conversion to ceramic improves strength and other mechanical properties of the coating.

Claims 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby as applied to claim 1 above, and further in view of Jungbluth et al (US2007/0050976; hereafter Jungbluth).
Claims 22-23: Lee in view of Kirby teach the method of claim 1 above, but are silent as to the particle size of the sintering aid, so they don’t explicitly teach it as less than 1 micron, further less than 100 nm.  Jungbluth teaches methods of repairing damaged areas on the surface of turbine engine components with slurried compositions (See, for example, abstract, [0002-3]).  Jungbluth further teaches wherein the particles within the slurry should preferably be nanoparticles on the order of less than 100 nm as such a sizing predictably improves the particle rate of penetration and ability to penetrate further into cracks providing more complete filling of the damage areas (See, for example, [0020]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the sintering aid at a particle size of less than 100 nm as it would predictably improve the particle rate of penetration and ability to penetrate further into cracks providing more complete filling of the damage areas.

Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kirby and Lewinsohn as applied to claim 13 above, and further in view of Jungbluth
Claims 24-25: Lee in view of Kirby and Lewinsohn teach the method of claim 13 above, but they don’t explicitly teach the particle size of the EBC powder as less than 1 micron, further less than 100 nm.  Jungbluth teaches methods of repairing damaged areas on the surface of turbine engine components with slurried compositions (See, for example, abstract, [0002-3]).  Jungbluth further teaches wherein the particles within the slurry should preferably be nanoparticles on the order of less than 100 nm as such a sizing predictably improves the particle rate of penetration and ability to penetrate further into cracks providing more complete filling of the damage areas (See, for example, [0020]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the sintering aid at a particle size of less than 100 nm as it would predictably improve the particle rate of penetration and ability to penetrate further into cracks providing more complete filling of the damage areas.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kittleson.
Claim 26: Lee teaches a method comprising: applying a bond coat slurry (first coating layer 92 slurry) on a silicon-based substrate (96), wherein the bond coat slurry comprises a bond coat patching material in a bond coat fluid carrier (solvent), wherein the bond coat patching material comprises a silicon-based powder (mullite, silicate, silicon, bsas), a bond coat binder (binder), and a bond coat sintering aid (boron oxide, alkaline earth metal oxide) (see, for example, abstract, Fig 7-8, [0025], [0076], [0081-0083]);
drying the bond coat slurry on the silicon-based substrate to form a dried bond coat (see, for example, 0090]);
and sintering the dried bond coat  in an oxidizing atmosphere (air) to form a sintered bond coat on the silicon-based substrate (See, for example, [0090]).  
Lee further teaches wherein the median of particles is tailorable and further wherein the particle size of the powders are result effective, such as influencing the viscosity and flowability (See, for example, [0045], [0083-0084]), but does not explicitly teach the silicon-based powder comprises a plurality of small particles with a median particle size less than 100 nm.  Kittleson teaches a method of applying coating compositions comprising solid particles, solvents, and binders to high temperature SIC CMC components such as gas turbine engines (See, for example, abstract, [0003], [00345], [0039]).  Kittleson further teaches wherein coating particles size distribution can be multi-modal possessing coarse (~10-100 micron in size), medium (~1-10 micron in size) and fine (about 10 nm-1micron in size); and wherein manipulation of relative amounts of each particle size type can aid in optimizing various properties, such as adhesion, CTE, curing / sintering shrinkage (See, for example, [0033]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a plurality of coarse, medium and fine particles for the silicon-based powder as the art has demonstrated that altering the distribution of particle size to include various amounts of small, medium and large particles sizes would predictably allow for optimization of various slurry and coating properties and since [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   With respect to the limitation of “the silicon based  powder comprises a plurality of small particles with a median particle size less than 100 nm, the examiner has interpreted a portion / subset of all of the silicon based powder which possess a median particle size of less than 100 nm from the “fine” grouping (10 nm- 1 micron) as the claimed “a plurality of small particles”).  Alternatively, although the fine ranges of particle size is not entirety a median particle size less than 100 nm, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a median size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27: Lee further teaches wherein the silicon-based powder comprises silicon (See, for example, [0076], [0082]).


Response to Arguments
Applicant’s arguments that the references do not teach the various newly added limitations  / claims are unconvincing in view of newly-incorporated Kirby, Jungbluth, Skoog408, and Kittleson as particularly applied and discussed in the rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712